                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                         NO. 7:20-CV-253-FL


 FIRST PROTECTIVE INSURANCE                       )
 COMPANY,                                         )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )                     ORDER
                                                  )
 MARK P. NOONAN and TRACI P.                      )
 NOONAN,                                          )

                        Defendants.



       This matter is before the court upon defendants’ partial motion to dismiss (DE 12), pursuant

to Federal Rule of Civil Procedure 12(b)(6), and defendants’ motion to dismiss or alternatively to stay

this action (DE 18), pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a). The issues raised

have been briefed fully, and in this posture, are ripe for ruling. For the following reasons, defendants’

motions are granted in part and denied in part as moot, as set forth herein.

                                     STATEMENT OF THE CASE

       Plaintiff First Protective Insurance Company (“First Protective”) commenced this action

December 23, 2020, seeking a declaratory judgment that defendants are not entitled to coverage under

a homeowners policy issued by First Protective, due to an alleged material misrepresentation, and

alternatively, defendants are not entitled to additional coverage under an endorsement in the policy.

First Protective attaches to its complaint the insurance policy, architectural plans, and transcript of

defendant Mark Noonan’s Examination Under Oath. In addition to declaratory relief, First Protective

seeks attorneys’ fees and costs.




            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 1 of 9
        On January 26, 2021, defendants filed the instant partial motion to dismiss for failure to state

a claim, seeking to dismiss First Protective’s declaratory judgment claim regarding additional

coverage under the policy’s endorsement. In support, defendants rely upon a memorandum of law

and a copy of the North Carolina Rate Bureau Homeowner’s Policy Program Manual. That same day,

defendant filed the instant motion under the Declaratory Judgment Act, arguing that a balancing of

state and federal interests weighs in favor of dismissing this action, or alternatively, staying this action

pending resolution of a related lawsuit filed on January 20, 2021, in the General Court of Justice,

Superior Court Division, New Hanover County, North Carolina (Case No. 21 CVS 223), captioned

Mark P. Noonan and Traci P. Noonan v. Cynthia M. Gerdes and First Protective Insurance Company

(“state court action”). In support, defendants rely upon a memorandum of law and a copy of the

complaint filed in the state court action.

        First Protective responded in opposition to both motions on February 16, 2021, relying upon

unpublished orders in cases Nationwide Mut. Ins. Co. v. Wahome, No. 5:15-CV-601-FL, 2016 WL

3093889 (E.D.N.C. June 1, 2016) and Duke Energy Carolinas, LLC v. AG Ins. SA/NV, No. 17 CVS

5594, 2020 WL 3047206 (N.C. Super. June 5, 2020); email correspondence between defendant Mark

Noonan and Cynthia Gerdes (“Gerdes”); and a transcript of defendant Mark Noonan’s Examination

Under Oath. Defendants replied in support of the motions on March 1, 2021, also relying upon email

correspondence between defendant Mark Noonan and Gerdes and a transcript of defendant Mark

Noonan’s Examination Under Oath.

                                      STATEMENT OF FACTS

        The facts alleged in First Protective’s complaint may be summarized as follows.

A.      The Policy




                                                     2

             Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 2 of 9
       First Protective provided homeowners insurance to defendants for a property located at 1101

Merchant Lane, Carolina Beach, North Carolina (“the property”), pursuant to policy number

2775880434 (“the policy”), for the period of August 14, 2019, to August 14, 2020. (Compl. ¶ 8).

The policy covers the dwelling, other structures, personal property, and loss of use. (Id.). As relevant

to this action, the policy provides:




(Policy (DE 1-1) at 29).

B.     The Fire

       On December 17, 2019, defendants notified First Protective of damage sustained due to a

house fire on the property. (Compl ¶ 12). First Protective retained David Myers (“Myers”), Fire

Division Manager for Rimkus Consulting Group, and Bobby R. Thompson (“Thompson”), the

Carolina Beach Fire Department Fire Marshall, to perform a cause and origin analysis of the fire. (Id.

¶¶ 25-26). According to First Protective, the fire originated in an outdoor kitchen area, where a

Wilmington gas grill (“the grill”) had been installed into wood framing. (Id. ¶¶ 19-20). First

Protective alleges that the installation of the grill within wood framing violated the grill’s owner’s

manual, as well as local building codes. (Id. ¶ 21).

       During the post-claim investigation, defendant Mark Noonan allegedly told Myers and

Thompson that he built the wood framing around the grill and installed the grill himself. (Id. ¶ 27).

Subsequently, however, defendant Mark Noonan allegedly told Myers and Thompson that Fentriss


                                                   3

            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 3 of 9
Watts, the general contractor that constructed the house, or Fentriss Watts’s subcontractor installed

the framing and grill. (Id. ¶¶ 18, 28).1 As a result, Myers and Thompson questioned Fentriss Watts

and reviewed the architectural plans for the house. (Id. ¶ 29). First Protective alleges that the

architectural plans do not depict the framing or the grill, and Fentriss Watts denied any involvement

in installing them. (Id. ¶ 33).

C.       The Endorsement

         Allegedly due to request of defendants and defendants’ insurance agent, the policy imposes a

liability limit under Coverage A of $459,00.00. (Id. ¶ 9). The policy also includes a Specified

Additional Amount of Insurance Endorsement (“the endorsement”), which provides additional

coverage, at an amount of 25 percent of the liability limit in Coverage A, subject to certain terms.

(Id. ¶¶ 9,10). In particular, the endorsement states:




(Policy (DE 1-1) at 50).

         During the post-claim investigation, First Protective determined that the replacement cost of

property equaled $551,340.28, which exceeds the liability limit under Coverage A by approximately


1
        Defendant Mark Noonan also allegedly testified that the installation of the grill fell within the scope of the work
performed by Fentriss Watts. (Compl. ¶ 31).

                                                            4

               Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 4 of 9
$100,000.00. (Compl. ¶ 13). Moreover, at the inception of the policy, First Protective valued the

replacement cost of the property at $503,108.64, which also exceeds the $459,000.00 liability limit

in Coverage A. (Id. ¶¶ 47-48). Defendants allegedly paid more than $459,000.00 for the construction

for the residence, and at all times relevant to the instant action, defendants allegedly knew that the

value of the property exceeded the liability amount under Coverage A. (Id. ¶¶ 49-50). First Protective

alleges that neither defendants, nor defendants’ agent, informed First Protective that the value of the

property exceded the face amount of Coverage A. (Id. ¶ 51).

                                      COURT’S DISCUSSION

       In relevant part, the Declaratory Judgment Act provides that the court “may declare the rights

and other legal relations of [the parties].” 28 U.S.C. § 2201(a). Whether a district court should

exercise its jurisdiction to hear a declaratory judgment action is a matter within the court’s discretion.

Wilton v. Seven Falls Co., 515 U.S. 277, 282–83 (1995).

       When there is a related state court proceeding pending, “a court considering a declaratory

judgment action should specifically consider whether the controversy ‘can better be settled in the

proceeding pending in the state court.’” Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 257 (4th

Cir. 1996) (quoting Brillhart v. Excess Ins. Co. of America, 316 U.S. 491, 495 (1942)). “This

consideration should be guided by a number of factors, including the nature and scope of the state

proceeding, and ‘whether the claims of all parties in interest can satisfactorily be adjudicated in that

proceeding . . . . ’” Id. Additionally, in cases where there are parallel state proceedings, the court

weighs the following four factors:

       (1) whether the state has a strong interest in having the issues decided in its courts; (2)
       whether the state courts could resolve the issues more efficiently than the federal
       courts; (3) whether the presence of “overlapping issues of fact or law” might create
       unnecessary “entanglement” between the state and federal courts; and (4) whether the
       federal action is mere “procedural fencing,” in the sense that the action is merely the
       product of forum-shopping.

                                                    5

            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 5 of 9
Coffey, 368 F.3d at 412 (quoting Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 377 (4th

Cir.1994)). Courts are not to “treat the factors as a ‘mechanical checklist,’ but rather should apply

them flexibly in light of the particular circumstances of each case.” VRCompliance LLC v.

HomeAway, Inc., 715 F.3d 570, 573 (4th Cir. 2013) (citations omitted).

       For instance, in Poston, an insurance company sought a declaratory judgment that the

insureds’ policy was void due to their fraudulent misrepresentations. 88 F.2d at 256. Approximately

two months after the insurance company commenced the federal action, the insureds initiated a state

court action seeking enforcement of the policy and damages against the insurance company, and

asserting related claims against the insurance agent. Id. Upon the insureds’ motion, the district court

concluded that “it should decline jurisdiction over this action in deference to the state court action.”

Id.

       On appeal, the United States Court of Appeals for the Fourth Circuit concluded that many of

the applicable factors “lead to no obvious conclusion.” Id. at 258. However, it found the second

factor to be “particularly salient”, explaining:

       the state court action contains a defendant and a number of issues not present in the
       federal action. The [insureds] have asserted claims against Centennial insurance agent
       Jack Gottlieb, based on his representations about the insurance policy and an alleged
       negligent failure to procure the insurance requested. Thus, although issuance of a
       declaratory judgment would settle part of the controversy between the [insureds] and
       [the insurance company], it certainly would not settle the entire matter. The state
       litigation, on the other hand, could resolve all issues, and we note that significant
       discovery has already been undertaken in that action. Concern for efficiency and
       judicial economy clearly support the district court’s decision.

Id.    Accordingly, the Fourth Circuit held that the district court did not abuse its discretion in

declining to exercise jurisdiction.

       Here, as in Poston, First Protective instituted a declaratory judgment action, seeking

declarations regarding insurance coverage, and shortly thereafter, defendants initiated the state court

                                                   6

            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 6 of 9
action, asserting a breach of contract claim against First Protective and related claims against the

insurance agent, Gerdes. Therefore, the pending state court action addresses issues raised herein and

involves the parties to the instant action, while also addressing supplemental issues and involving

additional parties not present here. Although the instant action could resolve some of the issues

between the parties, “it certainly would not settle the entire matter. The state litigation, on the other

hand, could resolve all issues.” Poston, 88 F.2d at 258. This factor weighs heavily in favor of

declining to exercise jurisdiction.

       Also as in Poston, the remaining factors “lead to no obvious conclusion.” Id. For example,

regarding the first factor, North Carolina law applies to the policy, see N.C. Gen. Stat. § 58-3-1, and

“the most authoritative voice [to] speak on the meaning of applicable law . . . belongs to the state

courts when state law controls the resolution of the case.” Mitcheson v. Harris, 955 F.2d 235, 237

(4th Cir. 1992). On the other hand, however, the Fourth Circuit has “frequently approved the use of

federal declaratory judgment actions to resolve disputes over liability insurance coverage.” Nautilus,

15 F.3d at 375–76; see Poston, 88 F.2d at 258 (“[A]lthough only state law is at issue, the relevant

state law is not problematic or difficult to apply, which weakens somewhat the state’s interest in

having these issues decided in state court.”); United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 494

(4th Cir. 1998) (“Although the case is entirely one of state law, the issues involved are standard ones

of agency and contract interpretation. A federal court would be unlikely to break new ground or be

faced with novel issues of state interest.”).

       Under the third factor, excessive entanglement, there are overlapping issues of fact and law,

since defendants assert a breach of contract claim against First Protective in state court. (See State

Court Complaint (DE 18-1) at 1, 14-15). As a result, the state court will have to interpret the policy,

and its coverage, to determine whether First Protective breached the same. Such coverage and



                                                   7

             Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 7 of 9
interpretation issues overlap with the legal issues asserted herein, raising the possibility of

entanglement. Kapiloff, 155 F.3d at 494 (“Since both actions raised the same core issues of law and

fact, and both actions aimed at determining the rights of the parties under the insurance policy,

potential entanglement between the state and federal courts was a genuine possibility.”). Of course,

the potential preclusive effect of this suit is unclear, where it is currently unknown if First Protective

will succeed on the merits.

       Finally, regarding the fourth factor, procedural fencing, defendants argue that First Protective

engaged in improper gamesmanship because it commenced this declaratory judgment action before

communicating its coverage position to defendants. (Mem. (DE 11) at 9). However, First Protective

argues that its counsel “made it clear to defendants’ attorney that an action was forthcoming to address

the remaining coverage issues.” (Mem. (DE 19) at 9). Given the parties’ factual dispute, the court

“decline[s] to place undue significance on the race to the courthouse door.” Poston, 88 F.2d at 258.

       After weighing the relevant factors with due flexibility, the court finds that they weigh in favor

of discretionary abstention. First Protective argues the court should retain jurisdiction, relying upon

Wahome and Coffey. Those cases are inapposite, however, because the insurance companies were

not parties to the respective state court actions, which involved tort claims rather than insurance

coverage issues. See Coffey, 368 F.3d at 414 (“[T]o defer to the state court tort case in the

circumstances before us will not advance the State’s interests significantly because (1) the contractual

coverage issue will not be decided by the state tort case, and (2) Penn–America is not a party to the

state case.”); Wahome, 2016 WL 3093889, at *2 (“[H]owever, plaintiff is not a party in the underlying

state action, and there is no indication in the record that the coverage issue also is pending before the

state court.”). Here, in contrast, First Protective is a party to the state court action, and the insureds




                                                    8

            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 8 of 9
have asserted a breach of contract claim against it, which raises coverage and policy interpretation

issues. (See State Court Complaint (DE 18-1) at 1, 14-15).

       For all these reasons, the court grants defendants’ alternative motion to stay this action.

Poston, 88 F.3d at 257, n.1 (“[W]here the basis for declining to proceed is the pendency of a state

proceeding, a stay will often be the preferable course, insofar as it assures that the federal action can

proceed without risk of a time bar if the state case, for any reason, fails to resolve the matter in

controversy.” (quoting Wilton, 515 U.S. at 289, n.1)). Where the court stays this action, it terminates

as moot defendants’ partial motion to dismiss. (See Mot. (DE 12) at 1) (“Defendants request that the

Court refrain consideration of [the partial motion to dismiss] if the Court grants Defendants’ Motion

to Dismiss pursuant to 28 U.S.C. § 2201, filed with the Court earlier this day.”).

                                           CONCLUSION

       Based on the foregoing, defendants’ motion to dismiss or to stay this action under the

Declaratory Judgment Act (DE 18) is GRANTED. This action is STAYED pending outcome of the

state court action. The parties are DIRECTED to file jointly a report indicating the status of the state

court litigation, every 180 days, or upon conclusion of the state court litigation, whichever is sooner.

Defendants’ partial motion to dismiss for failure to state a claim (DE 12) is terminated as moot.

       SO ORDERED, this the 16th day of August, 2021.




                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                   9

            Case 7:20-cv-00253-FL Document 23 Filed 08/16/21 Page 9 of 9
